Title: To John Adams from Samuel Freeman, 25 September 1777
From: Freeman, Samuel
To: Adams, John


     
      Sir
      Boston Sept. 25 1777
     
     Knowing how much you have at Heart the Establishing the Currency of this State and the United States—I take this opportunity to inform you that last Week the House, in a Committee of the whole, took under consideration the Report of the Committees lately met at Springfield—and voted to report, that
     1. All the Money not on Interest (small Change less than a Dollar excepted) be called in and exchanged for Treasurers Notes on Interest, no note to be less than £10
     2. That a Tax of £300,000 be levied on the Inhabitants to be paid by the first of January next
     3. That in future Taxes be assess’d quarterly
     4. That no more Money be emitted
     and yesterday the House (64 out of 108) accepted the first paragraph. The other four are to be taken up to day.
     We have emitted during the War as follows viz
     
     
     
      Notes—On Interest
      £636,400.
      
      
     
     
      Bills of and above a Dollar
      439,079.
      7.
      4
     
     
      Bills less than a Dollar
      30,962.
      12.
      8
     
     
      In all
      £1100,442.
      
      
     
    
   This includes about £15000 that was burnt, being misprinted. I am, with respect Your Honors most obedt. &c very humbl servt
     
      Sam Freeman
     
     
      P.S. If it is not too much Trouble and theres no impropriety in it shou’d be oblijed to you for the Emissions of Congress.
     
    